COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 HECTOR ENRIQUE ASTORGA,                       §              No. 08-16-00285-CR

                      Appellant,               §                 Appeal from the

 v.                                            §               409th District Court

 THE STATE OF TEXAS,                           §            of El Paso County, Texas

                      State.                   §               (TC# 20100D03164)

                                            §
                                          ORDER

       The Court received and filed the supplemental clerk’s record as requested in its order

issued January 23, 2017. The appeal is therefore reinstated, and the Appellant’s brief is now due

March 10, 2017.

       IT IS SO ORDERED this 8th day of February, 2017.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.